PER CURIAM:
We affirm the judgment below on the basis of the district court’s opinion, 411 F.Supp. 331, except to the extent that it relies upon the Carriage of Goods by Sea Act, 46 U.S.C. § 1304(3). We consider the common law principles of tort and agency *1144sufficient to support the conclusion that the shipper was not liable unless it or its agents were negligent. Accordingly, we need not pass upon the district court’s holding that § 1304(3) precludes GTE from being held liable to Nederland for the injury caused by the negligence of Ainslie.